WHEELER, District Judge.
The importers appeared before the board of general appraisers in support of this protest, and had a right to appeal to this court; and the right to bring new evidence was co-extensive with the right to appeal. The goods in question appear to be curtains, tidies, and shams made up from cotton laces into new articles, known commercially by their respective names, and thus to be taken out of what are known as “cotton laces.” They should be assessed where» they, as such articles, would fall, which is, as they were not specifically named, among manufactures of cotton not otherwise provided for, according- to the protest. Decision as to these items reversed.